IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0323
                           Filed February 16, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID M. BOGGS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Jeffrey L. Larson,

Judge.



      David Boggs appeals an order denying his motion to extinguish his

restitution obligation. AFFIRMED.



      Anne M. Rohling of Rohling Law, PLLC, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., May, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


MAY, Judge.

       David Boggs appeals an order denying his motion to extinguish his

restitution obligation. His claim in this appeal is identical to the claim he raised in

a prior appeal, Boggs v. State, No. 20-0311, 2021 WL 4592776, at *1 (Iowa Ct.

App. Oct. 6, 2021), in which we affirmed the district court.1 We see no reason to

treat this appeal differently. So we affirm without further opinion. See Iowa Ct.

R. 21.26(1)(d)(e).

       AFFIRMED.




1The argument section of Boggs’s brief in his current appeal is identical to that in
his brief for Boggs, 2021 WL 4592776, at *1.